Exhibit 10.1

 

LEVI STRAUSS & CO.

LONG-TERM INCENTIVE PLAN

 

—CONFIDENTIAL—

 

December 1, 2003

--------------------------------------------------------------------------------

CONTENTS

 

         Page


--------------------------------------------------------------------------------

1.

 

Introduction

   1

2.

 

Purpose of the Plan

   1

3.

 

Defined Terms

   1

4.

 

Effective Date and Termination Date

   3

5.

 

Eligibility and Participation

   3

6.

 

Performance Measures

   4

7.

 

Award Payouts and Allocation Schedule

   4

8.

 

Special Award

   4

9.

 

Offset for Leadership Shares

   5

10.

 

Exchange Rates

   5

11.

 

Tax Withholding

   5

12.

 

No Tax, Financial, Legal or Other Advice

   5

13.

 

Employment Rights

   5

14.

 

Other Benefits

   5

15.

 

Unfunded Status

   6

16.

 

Not Stock; No Stockholder Rights

   6

17.

 

No Limit on Capital Structure Changes

   6

18.

 

Plan Administration

   7

19.

 

Amendment, Modification, or Termination of Plan

   7

20.

 

Severability

   7

21.

 

No Waiver

   7

22.

 

Governing Law

   8

23.

 

All Provisions

   8

24.

 

Adoption

   8

--------------------------------------------------------------------------------

1. Introduction

 

This is the official document for the Long-Term Incentive Plan of Levi Strauss &
Co. (the “Plan”), which contains the exclusive and complete description of the
terms of this Plan. The Company reserves the right to amend the Plan from time
to time or to terminate the Plan at any time.

 

The Plan replaces the former Leadership Shares Plan. The Plan is designed to
focus on business priorities for the Company’s 2004 fiscal year (the “Plan
Year”). Employees in the Executive, Leader and Management bands in the United
States are eligible to participate. Eligibility outside the U.S. is determined
on a regional basis.

 

2. Purpose of the Plan

 

The purpose of the Plan is to:

 

  • Align Eligible Employee and shareholder interests;

 

  • Recognize and reward Eligible Employees who make substantial contributions
to the Company;

 

  • Tie incentive opportunity to external competitive pay practices, and
internally to the Company’s total compensation objectives; and

 

  • Encourage continuation of excellent service.

 

3. Defined Terms

 

  A. Active Employment means the Eligible Employee is on the active payroll of
the Company and has not experienced a voluntary or involuntary termination of
employment with the Company, including discharge for any reason, resignation,
layoff, death, Retirement or Long-Term Disability. An approved leave of absence
is considered Active Employment.

 

  B. Award Payout means the cash payable to a Participant under the Plan as
described in Sections 7 and 8 of the Plan. The amount of the Award Payout is in
the sole and exclusive discretion of the Company.

 

  C. Bank Agreement Compliance means that the Company has satisfied all of the
terms and conditions, and has not triggered an event of default, under the
Company’s credit agreement dated January 31, 2003, or any subsequent credit
agreement in effect during the Plan Year.

 

--------------------------------------------------------------------------------

  D. Committee means the Human Resource Committee of the Board of Directors of
the Company.

 

  E. Company means Levi Strauss & Co. and its participating Subsidiaries.

 

  F. Controllable Cash Flow means current year EBITDA plus the change in
Management Investment from the prior fiscal year, less capital expenditures, as
determined under the Company’s audited financial statements.

 

  G. Debt Plan means a Net Debt that does not exceed the financial plan target
for the Plan Year. “Net Debt” means the Company’s total debt under its current
credit agreement minus cash.

 

  H. EBITDA means earnings before interest, taxes, depreciation and
amortization, as determined under the Company’s audited financial statements.

 

  I. Eligible Employee means, in the United States, each employee of the Company
who is in Active Employment and who is classified by the Company in the
Executive, Leader or Management bands. Outside the U.S., the term “Eligible
Employee” is determined on a regional basis. The term “Eligible Employee”
excludes anyone not classified by the Company as an employee in the Executive,
Leader or Management bands, and anyone who is classified as an independent
contractor or consultant, and anyone who provides services to the Company
pursuant to a contract between the Company and a third party organization.

 

  J. Equity Growth means the change in the Company’s year-to-year EBITDA times a
multiple of 4, plus Controllable Cash Flow. For the Plan Year, the equation may
be stated as follows:

 

[(2004 EBITDA - 2003 EBITDA) x 4] + Controllable Cash Flow = 2004 Equity Growth

 

  K. Long-term Disability means the Eligible Employee is disabled within the
meaning of, and eligible for benefits under, a long-term disability program or
equivalent program maintained by the Company or a Subsidiary employing the
Eligible Employee.

 

  L. Management Investment means management assets (excluding property, plant
and equipment) minus management liabilities, as determined in the Company’s
audited financial statements. The term “management” refers to balance sheet
items that are under the control of Company management, as determined by the
Company.

 

--------------------------------------------------------------------------------

  M. Participant means an Eligible Employee who meets the participation
requirements under Section 5.

 

  N. Plan means the Levi Strauss & Co. Long Term Incentive Plan, as set forth
herein and as amended from time to time.

 

  O. Plan Administrator means the Committee.

 

  P. Plan Year means the Company’s 2004 fiscal year.

 

  Q. Retirement or Retire means termination of employment by an Eligible
Employee who has met the age and service requirement as defined and determined
under the pension plan applicable to the Eligible Employee.

 

  R. Subsidiary means any corporation of which more than 50% of the outstanding
shares having ordinary voting power are owned or controlled by the Company, and
any other entity that the Board of Directors of the Company, in its sole
discretion, deems to be a Subsidiary.

 

4. Effective Date and Termination Date

 

The Plan is effective only with respect to the Company’s 2004 fiscal year.

 

5. Eligibility and Participation

 

  A. Eligibility. The Plan covers each employee of the Company or any Subsidiary
who is in Active Employment and who is classified by the Company in the
Executive, Leader or Management bands during the Plan Year. Employees situated
outside of the United States may be subject to other eligibility criteria, as
determined on a regional basis. These individuals are referred to herein as
“Eligible Employees.” Eligibility for this Plan does not require any sign-up,
decision making, investment or contribution of money on the part of the Eligible
Employee.

 

  B. Participation. To qualify to participate in each Award Payout, an Eligible
Employee must be in Active Employment not later than certain start dates and
must remain in Active Employment through certain end dates as follows:

 

  1) First Payout. The Eligible Employee must be in Active Employment not later
than March 31, 2004, and remain in Active Employment as an Eligible Employee
through July 1, 2004.

 

--------------------------------------------------------------------------------

  2) Second Payout. The Eligible Employee must be in Active Employment not later
than August 31, 2004, and remain in Active Employment as an Eligible Employee
through February 1, 2005.

 

  3) Third Payout. The Eligible Employee must be in Active Employment not later
than August 31, 2004, and remain in Active Employment as an Eligible Employee
through July 1, 2005.

 

6. Performance Measures

 

Each Award Payout is subject to a separate and discreet set of measures as
described below.

 

  A. First Payout. The first Award Payout will be triggered if the Company
achieves Bank Agreement Compliance through the fiscal quarter ended May 30,
2004.

 

  B. Second Payout. The second Award Payout will be triggered if, for the Plan
Year, the Company achieves (i) target Equity Growth (Compny-wide), (ii) Bank
Agreement Compliance as of the end of the Plan Year, and (iii) its target Debt
Plan.

 

  C. Third Payout. The third Award Payout will be triggered if the Company
achieves Bank Agreement Compliance as of the fiscal quarter ended May 29, 2005.

 

7. Award Payouts and Allocation Schedule

 

  A. First Payout. The first payout, which represents twenty percent (20%) of
the Award Payout, will occur in July 2004.

 

  B. Second Payout. The second payout, which represents forty percent (40%) of
the Award Payout, will occur in February 2005.

 

  C. Third Payout. The third payout, which represents forty percent (40%) of the
Award Payout, will occur in July 2005.

 

8. Special Award

 

If the Company meets the performance measures described in Section 6 above, the
Company may, in its discretion, also payout a special supplemental Award Payout
which is intended as an additional motivation and retention incentive to
Eligible Employees who are critical to (i) delivering the Company’s performance
commitments and (ii) the future success of the Company.

 

--------------------------------------------------------------------------------

9. Offset for Leadership Shares

 

This Plan was created under the assumption that Leadership Shares under the
Leadership Shares Plan have no value. In the event that Leadership Shares have
value, the payments under this Plan may be offset by any payments under the
Leadership Shares Plan. The method and extent of any such offset shall be in the
sole discretion of the Plan Administrator.

 

10. Exchange Rates

 

Award Payouts will be paid in local currency. For Award Payouts outside of the
U.S., the exchange rate will be determined using the Bloomberg exchange rate as
of the first business day of the month in which the Award Payout is paid. For
example, the exchange rate for the first payout will be the Bloomberg rate as of
July 1, 2004.

 

11. Tax Withholding

 

The Company or Subsidiary, as applicable, will deduct from all Award Payouts any
and all applicable taxes (e.g., federal, state, local or other taxes of any
kind) required by law to be withheld with respect to such Award Payouts.

 

12. No Tax, Financial, Legal or Other Advice

 

The Company or any Subsidiary has not provided and will not provide any tax,
financial, legal, or other advice related to participation in the Plan,
including, but not limited to, tax or financial consequences of participating in
the Plan. No provision of the Plan, or any document or presentation about the
Plan given to Eligible Employees, will be interpreted as reflecting such advice.

 

13. Employment Rights

 

Neither this document nor the existence of the Plan is intended to or does imply
any promise of continued employment by the Company. Employment may be terminated
with or without cause, and with or without notice, at any time, for any reason,
at the option of the Company or the employee. No one other than the Board of
Directors of the Company, Chief Executive Officer, President or a Senior Vice
President of LS&CO. may approve an agreement with an employee that guarantees
his or her employment. Such an agreement must be in writing and signed by such
an authorized individual.

 

14. Other Benefits

 

No creation of interests, or payment of cash, under this Plan will be taken into
account in determining any benefits under any compensation, pension, retirement,
savings, profit sharing, group insurance, welfare or other employee benefit plan
of the Company or any Subsidiary.

 

--------------------------------------------------------------------------------

However, an Eligible Employee may be eligible to elect to defer Award Payouts
under the terms of the Levi Strauss & Co. Deferred Compensation Plan for
Executives. Please refer to the terms of such Plan for information regarding
possible deferral elections.

 

15. Unfunded Status

 

The Plan is unfunded. A Eligible Employee’s right to receive Award Payouts under
the Plan is an unsecured claim against the general assets of the Company, or
Subsidiary, as applicable. Although the Company or a Subsidiary may establish a
bookkeeping reserve to meet its obligations, any rights acquired by any Eligible
Employee are no greater than the right of any unsecured general creditor of the
Company or any Subsidiary.

 

The Company or any Subsidiary is not required to segregate any assets for Award
Payouts, and neither the Company, any Subsidiary, Board of Directors, Committee
or the Administrator is deemed to be a trustee as to any Award Payout under this
Plan. Any liability of the Company or Subsidiary to any Eligible Employee under
this Plan is based solely upon any contractual obligations that may be created
by this Plan. No provision of the Plan, under any circumstances, gives an
Eligible Employee or other person any interest in any particular property or
assets of the Company or its Subsidiaries. No Award Payout is deemed to be
secured by any pledge of, or other encumbrance or security interest in, any
property of the Company, or any Subsidiary. Neither the Company, any Subsidiary,
the Board of Directors, the Committee, nor the Administrator is required to give
any security or bond for the performance of any obligation that may be created
under this Plan.

 

16. Not Stock; No Stockholder Rights

 

The Equity Growth measurement tool does not infer that the Company or any
Subsidiary will issue stock, stock options, stock appreciation rights or the
like to participants.

 

17. No Limit on Capital Structure Changes

 

The establishment and operation of this Plan, including the granting of
eligibility to an Award Payout, will not limit the ability of the Company or of
any Subsidiary to reclassify, recapitalize, or otherwise change its capital or
debt structure; to merge, consolidate, convey any or all of its assets,
dissolve, liquidate, windup, or otherwise reorganize; to pay dividends or make
other distributions to stockholders; to repurchase stock or to issue stock; or
to take any action in respect of its manufacturing, marketing, distribution,
merchandising, operations, management, or any other aspect of its business.

 

Eligible Employees under the Plan are not entitled to anything (other than as
may be reflected through the Equity Growth measure) if the Company completes any
transaction or takes any action contemplated by the preceding paragraph.

 

--------------------------------------------------------------------------------

Notwithstanding the above, the Committee may, in its discretion, adjust the
manner in which the performance measures are calculated at any time or from time
to time to take account of changes in the Company’s business that the Committee
believes affect the relationship between the Company’s performance and such
value.

 

18. Plan Administration

 

The Plan is administered by the Committee. The Committee may delegate its
authority as Plan Administrator to such other person or persons as the Committee
designates from time to time. In administering the Plan, the Committee may, at
its option, employ compensation consultants, accountants and counsel and other
persons to assist or render advice and other services, all at the expense of the
Company.

 

The Committee has the power, in its sole discretion, to interpret the Plan and
to adopt rules and procedures it deems appropriate for the administration and
implementation of the Plan. Such rules and procedures include, without
limitation, procedures for making required calculations and applying formulas
including the definition and amount of Equity Growth.

 

All determinations and interpretations under the Plan for all matters including,
without limitation, due under the Plan, are conclusive and binding on all
affected individuals.

 

19. Amendment, Modification, or Termination of Plan

 

The Committee may modify, amend or terminate any and all provisions of the Plan
at any time during its existence, and establish rules and procedures for its
administration, at its discretion and without notice.

 

Notwithstanding the provision above, the Administrator may amend and modify the
Plan to comply with or conform to local law, regulation or custom. Such
amendments and modifications can have limited application to a specific
Subsidiary, division, or jurisdiction and need not apply to all Eligible
Employees.

 

20. Severability

 

If any provision of this Plan is held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan will be construed and enforced as if the illegal or invalid provision
were not part of the Plan.

 

21. No Waiver

 

Failure of the Company to enforce at any time any provision of this Plan shall
in no way be construed to be a waiver of such provision or any other provision
of the Plan.

 

--------------------------------------------------------------------------------

22. Governing Law

 

The Plan and all Award Payouts hereunder will be governed by the laws of the
State of California. In applying the laws of the State of California, its rules
on choice of law will be disregarded.

 

23. All Provisions

 

This official Plan document represents the exclusive and complete statement of
the terms of the Plan, and supersedes any and all prior or contemporaneous
understandings, representations, documents, and communications between the
Company or any Subsidiary and any Eligible Employee, whether oral or written,
relating to its subject matters. In the event of any conflict between the
provisions of this official Plan document, as amended from time to time, and any
other document or presentation describing or otherwise relating to the Plan,
this official document shall control.

 

24. Adoption

 

To record the adoption of the Long-Term Incentive Plan, the Company has caused
its duly authorized officer to execute this document.

 

Levi Strauss & Co. By:  

/s/    Fred Paulenich

--------------------------------------------------------------------------------

   

Fred Paulenich

Date:  

December 1, 2003

--------------------------------------------------------------------------------

 